EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yun Choe on December 21, 2021.

The application has been amended as follows: 

	Claim 7, line 5, change “the outer roller table” to – an outer roller table--;
	Claim 7, line 22, change “the outer lifting mechanism” to –an outer lifting mechanism--;
	Claim 7, line 27, change “an outer lifting mechanism” to –the outer lifting mechanism--;
	Claim 7, line 32, change “an outer roller table” to –the outer roller table--;
	Claim 12, line 4, change “the outer lifting mechanism” to –an outer lifting mechanism—;
	Claim 12, line 6, change “the outer roller table” to –an outer roller table--;
	Claim 12, line 20, change “an outer lifting mechanism” to –the outer lifting mechanism--; and
	Claim 12, line 25, change “an outer roller table” to –the outer roller table--.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754